The relief described hereinbelow is SO ORDERED.

SIGNED this 22nd day of January, 2020.




_________________________________________________________________________


                   IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF KANSAS
                                  (Kansas City)

 In Re:                                                  )
                                                         )
 Jonathan William Wright                                 )
                                                         )
                              Debtor,                    ) Case No. 19-21284
                                                         )
                                                         ) Chapter 13
                                                         )
 Lakeview Loan Servicing, LLC                            )
                                                         )
                                                         )
                              Movant/Creditor.           )

                 ORDER IN SETTLEMENT OF MOTION FOR RELIEF
       COME NOW, the parties and agree to the following Consent Order in settlement of the

Movant's Motion for Relief:

       1.     On November 8, 2019, Movant filed its Motion for Relief from the Automatic

Stay with respect to the property known as 2302 Princeton Boulevard, Lawrence Kansas 66049-

1622 (Document #30).

       2.     On or about November 15, 2019, Debtor filed a Motion to Modify the Confirmed

Chapter 13 Plan (Document #33) whereby the Debtor proposes to pay the arrearages due to the

Movant Lakeview Loan Services through the plan.
                                              1

                Case 19-21284       Doc# 47      Filed 01/22/20   Page 1 of 3
       3.      An Order granting the Motion for Post-Confirmation Amendment of Plan was

entered on December 13, 2019.
       4.     The parties agree to the Movant’s attorney fee of $1,031.00 in fees and costs in

regards to the Movant’s Motion for Relief.

       5. This Agreed Order shall serve as a supplement to the original Proof of Claim and as a

basis for the Chapter 13 Trustee to pay the post-petition arrears through the Chapter 13 Plan for

the months of July 1, 2019 through December 1, 2019, with regular mortgage payments starting

with January 1, 2020.

       6. Movant’s Motion for Relief from Stay is settled and the Stay in regards to the Movant

remains in place.

       IT IS ORDERED, ADJUDGED AND DECREED that the Movant’s Motion for Relief

of Stay is hereby settled.



                                              ###




Approved by:                                                Prepared and submitted by:


/s/ Kristina S Zhilkina-Crump                               /s/ David V. Noyce___________
Kristina S Zhilkina-Crump                                   David V. Noyce; KS 20870
Coons & Crump, LLC                                          Marinosci Law Group, P.C.
534 S. Kansas Ave., Ste 305                                 11111 Nall Avenue, Suite 104
Topeka, KS 66603                                            Leawood, KS 66211
Attorney for Debtor                                         Attorney for Movant



William H. Griffin
William H. Griffin
5115 Roe Blvd Ste 200
Roeland Park, KS 66205-2393
Bankruptcy Trustee
                                                2

                    Case 19-21284   Doc# 47      Filed 01/22/20    Page 2 of 3
Copies to:

Jonathan William Wright
2302 Princeton Blvd
Lawrecne, KS 66049
Debtor


Office of the U.S. Trustee
301 N. Main Street, Suite 1150
Wichita, KS 67202-4800




                                           3

                Case 19-21284    Doc# 47   Filed 01/22/20   Page 3 of 3
